DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Kaminiski on 04/06/2021.
Amended claims:
2. (Currently Amended) The assistance method of claim 1, wherein the at least one highlighting image comprises a ring surrounding the monitored part and preferably centered on said monitored part, and/or a virtual representation of said monitored part, said virtual representation being positioned so as to 

	5. (Currently Amended) The assistance method of claim 3, wherein the at least one display surface is part of a head-mounted display device, said head-mounted display device being adapted to be worn by the operator in such a manner that the 

	13. (Currently Amended) The assistance method of claim 1, wherein the task to be performed comprises

	14. (Currently Amended) The assistance method of claim 1, wherein the product comprises
	
	17. (Currently Amended) The assistance system of claim 16, wherein the at least one highlighting image comprises a ring surrounding the monitored part and preferably centered on said monitored part, and/or a virtual representation of said monitored part, said virtual representation being positioned so as to 
	
	20. (Currently Amended) The assistance system of claim 17, comprising a head-mounted display device which includes the at least one display surface, said head-mounted display device being adapted to be worn by the operator in such a manner that the 
	
	28. (Currently Amended) The assistance system of claim 16, wherein the task to be performed comprises

	29. (Currently Amended) The assistance system of claim 16, wherein the product.

Allowable Subject Matter
Claims 1-6, 8, 11-21, 23 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Dustik ( US 2015 0146007)teaches, an assistance method for assisting an operator in performing a task on a product (Paragraph {0004), the method comprising:
 a step of displaying, superimposed on a view of a scene including a monitored part of the product on which a subtask of the task has to be performed, at least one assistance image intended to assist the operator in performing this subtask (paragraph [0004], Fig. 3), characterized in that said at least one assistance image includes at least one highlighting image highlighting the monitored part (paragraph [0020]: indication is a box; Fig. 3,)
wherein the view of the scene is provided by a view source, and the method further comprises the following steps: tracking a displacement of the view source from a first viewing position in the scene, in which the product occupies a first relative position with a first relative orientation relatively to the view source, toward a second viewing position in which the product occupies a second relative position with a second relative 
calibration between the product and the view source is a well-known necessary step to visualize the superposed image at the intended overlay position on the real object and can therefore not be considered as inventive.
The other parts considered are Friedrich et al. (US patent Publication: 20020191002), De Veiga et al. (US patent Publication: 20160027212) and Park et al.  (US patent 8878750). Hoover the combination of best available prior arts, fails to expressly teach the limitation, “wherein the method further comprises a step of equipping the product with a support comprising a slot able for receiving the view source and adapted so that when the support is equipped on the product and the view source is received in said slot the view source is placed in said initial viewing position, followed by a step of placing the view source in the slot of said support.”
Therefore claim 1 is allowed.
Independent claim 16 is also allowed for the same reason stated in claim 1.
Dependent claims 2-6, 8, 11-15, 17-21, 23 and 26-31 are also allowed by virtue pf dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616